                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT
  IN RE:
                                                       CHAPTER 13
  Michael T. McLaughlin,                               CASE NO. 19-40180-MBM
                              DEBTOR.                  JUDGE MARCI B. MCIVOR
  _______________________________________/

TRUSTEE’S AMENDED OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN

        NOW COMES the Chapter 13 Standing Trustee, David Wm. Ruskin, and amends
objections to confirmation of the Chapter 13 Plan in the above matter pursuant to L.B.R. 3015-
3(a) (E.D.M.) as follows:

       1.      The debtor has failed to provide copies of the debtor's 2016, 2017, and 2018 Federal
Income Tax returns prior to the First Meeting of Creditors as required by 11 U.S.C. Section
521(e)(1)(2)(A). The Trustee therefore requests that the debtor produce the debtor's 2016, 2017,
and 2018 income tax returns no later than 14 days prior to the scheduled Confirmation Hearing in
order for the Trustee to determine whether the debtor's Plan complies with 11 U.S.C. Section
1325(b), 11 U.S.C. Section 1325(a)(3) and 11 U.S.C. Section 1325(a)(6).

       2.       Based upon the Judgment of Divorce provided by the debtor to the Trustee, the
debtor may have an interest in a Ford Flex motor vehicle although the vehicle or disposition of the
vehicle is not disclosed in Schedule A/B or in the Statement of Financial Affairs. Accordingly,
absent further information, the Trustee is unable to determine if the debtor’s Plan complies with
11 U.S.C Section 1325.

        3.    Based upon the debtor’s testimony at the First Meeting of Creditors, the debtor is
seeking new employment. The Trustee therefore requests upon securing new employment, the
debtor amend Schedule I and provide proof of the debtor’s current sources of income so the Trustee
can determine whether the debtor’s Plan complies with 11 U.S.C. Section 1325.

       WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable Court deny
confirmation of the debtor's Chapter 13 Plan.

                          OFFICE OF DAVID WM. RUSKIN,
                          STANDING CHAPTER 13 TRUSTEE

Dated: June 3, 2019       By: ____/s/ Lisa K. Mullen________
                          LISA K. MULLEN (P55478)
                          THOMAS D. DECARLO (P65330)
                          Attorneys for Chapter 13 Trustee, David Wm. Ruskin
                          1100 Travelers Tower
                          26555 Evergreen Road
                          Southfield, MI 48076-4251
                          Telephone (248) 352-7755


  19-40180-pjs        Doc 29   Filed 06/03/19     Entered 06/03/19 10:36:49        Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

  IN RE:
                                                        CHAPTER 13
  Michael T. McLaughlin,                                CASE NO. 19-40180-MBM
                              DEBTOR.                   JUDGE MARCI B. MCIVOR
  _______________________________________/

     CERTIFICATE OF SERVICE OF TRUSTEE'S AMENDED OBJECTIONS TO
                  CONFIRMATION OF CHAPTER 13 PLAN

       I hereby certify that on June 3, 2019, I electronically filed the Trustee’s Amended
Objections to Confirmation of Chapter 13 Plan with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:
       The following parties were served electronically:
               ACCLAIM LEGAL SERVICES PLLC
               8900 E 13 MILE RD
               WARREN, MI 48093-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               Michael T. McLaughlin
               256 South Chocolay
               Clawson, MI 48017-0000



                              /s/ Jayme L. DePriest
                              Jayme L. DePriest
                              For the Office of David Wm. Ruskin,
                              Chapter 13 Standing Trustee - Detroit
                              1100 Travelers Tower
                              26555 Evergreen Road
                              Southfield, MI 48076-4251
                              (248) 352-7755




  19-40180-pjs      Doc 29     Filed 06/03/19      Entered 06/03/19 10:36:49      Page 2 of 2
